PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
L'Air Liquide, Societe Anonyme pour l'Etude et l'Exploitation des Procedes Georges Claude
Application No. 16/712,279
Filed: 12 Dec 2019
Docket No. 2018P00066US 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed February 22, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of foreign French Application No. FR 1872853, filed December 13, 2018.

The petition under 37 CFR 1.55(e) is DISMISSED.

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an Application Data Sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 
(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 
(3) The petition fee as set forth in § 1.17(m); and 
(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With respect to requirement (1), the reference to add the above-noted, prior-filed application is not acceptable because the Application Data Sheet (ADS) filed February 22, 2022 does not comply with 37 CFR 1.76(c)(2).

An ADS providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The ADS must include the section headings listed in paragraph (b) of this section for each section included in the ADS, and must identify the information that is being changed, with 
underlining for insertions, and strike-through or brackets for text removed. An ADS submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the ADS. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining.  See MPEP 601.05(a) (emphasis added). 

Here, because the filing receipt does not include a benefit claim to French application No. FR 1872853, all of the priority information with respect to that application (i.e. application number, country, filing date, and access code (if applicable)) must be underlined.  Here, the marked up ADS filed February 28, 2020 did not underline the application number and country code fields.  

With respect to requirement (4), 37 CFR 1.55(e) requires applicant provide a statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The statement provided with the petition does not track the language required by 37 CFR 1.55(e). A proper statement of unintentional delay must be submitted with any renewed petition.

If reconsideration of this decision is desired, a renewed petition under 37 CFR § 1.55(e) and an ADS (complying with the provisions of 37 CFR § 1.76) to correct the above matter is required.  No further petition fee is due on renewed petition. However, as the issue fee was paid on June 6, 2022, a renewed petition would need to be accompanied by a petition to withdraw from issue under 37 CFR 1.313, together with a Request for Continue Examination under 37 CFR 1.114.  Alternatively, Applicant may file the renewed petition after issuance of the patent, together with a request for a certificate of correction under 37 CFR 1.323.
 
Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to the Office of Data Management for processing into a patent.

	
/DOUGLAS I WOOD/Attorney Advisor, OPET